Citation Nr: 1037627	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an earlier effective date for an award of a 100 
percent evaluation for service-connected minimal inactive 
pulmonary tuberculosis with chronic obstructive pulmonary disease 
(COPD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1942 to August 
1946.  He died in July 2006; the appellant in this case is the 
Veteran's widow.
1
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
earlier effective date than May 17, 1999, for an award of 100 
percent for service-connected minimal inactive pulmonary 
tuberculosis with chronic obstructive pulmonary disease (COPD), 
for accrued benefits purposes.  

The Board finds that the appellant has timely appealed the issue, 
and that it has jurisdiction over the issue listed above.  The 
Board notes that the appellant submitted a timely notice of 
disagreement with that rating decision and a statement of the 
case was issued in February 2009.  No Substantive Appeal, VA Form 
9, appears to be of record.  However, correspondence from the 
appellant's representative in April 2010 indicated that they 
filed a Substantive Appeal for the issue listed above.  Even in 
the absence of a timely substantive appeal, the Board may waive 
the timeliness requirement and assume jurisdiction of the appeal.  
See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that 
lack of timely filed substantive appeal does not deprive Board of 
jurisdiction over appeal initiated by timely notice of 
disagreement); see also Beryle v. Brown, 9 Vet. App. 24, 28 
(1996).  Such will be done in this case.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in July 2006, and the appellant, the 
Veteran's widow, applied for Dependency and Indemnity 
Compensation (DIC) benefits within one year of the Veteran's 
death.

2.  The Veteran's claim of entitlement to an earlier effective 
date for the award of 100 percent for service-connected minimal 
inactive pulmonary tuberculosis with COPD was pending at the time 
of his death.

3.  The preponderance of the evidence does not demonstrate that 
the Veteran required outpatient oxygen therapy prior to May 17, 
1999, and further fails to indicate that prior to May 17, 1999, 
the Veteran had an FEV-1, a ratio of FEV-1/FEV, or a DCLO of 40 
percent or less of predicted, cor pulmonale, right ventricular 
hypertrophy, any episodes of acute respiratory failure, or, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation.


CONCLUSION OF LAW

The criteria for an earlier effective date for an award of 100 
percent for service-connected minimal inactive pulmonary 
tuberculosis with COPD, for accrued benefits purposes, have not 
been met.  38 U.S.C.A. §§ 5101, 5121, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.1000, 4.97, Diagnostic Code 6723-6604 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication notice was provided in a March 1998 
letter, which informed the Veteran that his claim had to be well-
grounded.  After the enactment of the VCAA by Congress, the 
Veteran was assigned a 100 percent disability rating, which 
represents the fullest grant of benefits available to the 
Veteran.  Thus, while no VCAA notice was sent to the Veteran, his 
claim was fully substantiated with the assignment of the maximum 
amount of benefits possible.  Thus, VA's duty to notify in this 
case is no longer required because the purpose that such notice 
was intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, 
because the notice that was provided before the maximum benefit 
allowable was granted was sufficient, VA's duty to notify in this 
case has been satisfied.  See generally Turk v. Peake, 21 Vet. 
App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  

Furthermore, the claimant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream element of the assignment of an effective date.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008), see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, neither 
the appellant nor her representative has at any time raised the 
issue of insufficiency of notice regarding the earlier effective 
date claim on appeal.  

Additionally, the appellant has submitted several statements 
which demonstrate that she understands the types of evidence 
necessary to prove an earlier effective date claim.  For example, 
she has asserted that the Veteran's 100 percent evaluation should 
have never been reduced in 1957, and that he has always been 
entitled to a 100 percent evaluation throughout his entire life.  
Such evidence clearly demonstrates that the appellant is aware 
that she must provide evidence of entitlement to a 100 percent 
rating prior to the date that such rating was assigned.  The 
appellant therefore has personal knowledge of the types of 
evidence necessary to substantiate her accrued benefits claim for 
an earlier effective date.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2008).  Accordingly, no further notice addressing the 
downstream effective date issue is necessary in this case.

Regarding the duty to assist, the record also reflects that VA 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran during his lifetime.  However, since 
this is a claim for accrued benefits, only evidence which was of 
record at the time of the Veteran's death, or constructively of 
record at that time, is relevant to the claim on appeal.  The 
appellant has not identified any records which would have been 
constructively in the VA's possession at the time of the 
Veteran's death which are not currently of record.  Thus, VA's 
duty to assist in this case has been fulfilled to the extent 
possible.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant has been an active participant in 
the claims process by submitting evidence and argument.  Thus, 
the appellant was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the appellant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Accrued benefits are "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (2009).  An "[a]pplication for accrued benefits 
must be filed within one year after the date of death."  38 
C.F.R. § 3.1000(c) (2009).  By statute, the appellant takes the 
veteran's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, "for a surviving spouse to be 
entitled to accrued benefits, the Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

Generally, only evidence contained in the claims file at the time 
of the veteran's death will be considered when reviewing a claim 
for accrued benefits.  This includes service department and VA 
medical records, which are considered to be constructively in the 
claims file at the date of death, even though they may not 
physically be in the file until after that date.  38 C.F.R. § 
3.1000(d)(4).  Thus, after the Veteran's death the appellant 
cannot furnish, and VA cannot develop additional evidence that 
might better substantiate the claim of entitlement to accrued 
benefits.

Thus, for a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file a 
claim for accrued benefits; (ii) the veteran had a claim pending 
at the time of his death; (iii) the veteran would have prevailed 
on the claim if he had not died; and, (iv) the claim for accrued 
benefits was filed within one year of the veteran's death.  38 
U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

In the case at hand, the Veteran died in July 2006 and the 
appellant, the Veteran's widow, filed her formal application 
claim for Dependency and Indemnity Compensation (DIC) benefits in 
December 2006.  Therefore, the claim was timely filed with a year 
of the Veteran's death, as a claim for DIC benefits is to be 
construed as a claim for accrued benefits.  

Moreover, the Board finds that there was a claim pending at the 
time of the Veteran's death.  The Veteran was service-connected 
for his minimal inactive pulmonary tuberculosis in a March 1947 
rating decision, and was subsequently re-rated in a December 1949 
rating decision.  The December 1949 rating decision assigned the 
Veteran a 100 percent rating from June 28, 1946, to June 4, 1947; 
a 50 percent rating from June 5, 1947, to December 4, 1952; a 30 
percent rating from December 5, 1952, to December 4, 1957; 
finally, he was assigned a noncompensable rating beginning 
December 5, 1957.  Such a gradual decrease in rating is in 
accordance with the diagnostic code for minimal inactive 
pulmonary tuberculosis, currently codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6723, which utilizes the General Rating Formula 
for Inactive Pulmonary Tuberculosis.  

There was not an appeal of the December 1949 rating decision 
pending at the time of the Veteran's death, nor has the appellant 
or her representative raised a claim of clear and unmistakable 
error as to the December 1949 rating decision.  Accordingly, that 
rating decision is final and the propriety of such assigned 
ratings are not before the Board at this time.

The above notwithstanding, the Veteran filed a claim for 
increased rating for his service-connected minimal inactive 
pulmonary tuberculosis with associated COPD on February 20, 1998.  
He was initially denied an increased rating for that condition in 
a September 1998 rating decision, which the Veteran timely 
appeal.  Before reaching the Board, however, the Veteran was 
granted a 100 percent evaluation for that disability beginning 
May 17, 1999, as awarded in a March 2003 rating decision.  

The Veteran's representative submitted a timely notice of 
disagreement with the assigned effective date in March 2004.  The 
RO issued an April 2005 rating decision which denied the Veteran 
an earlier effective date for his award of 100 percent for his 
service-connected minimal inactive pulmonary tuberculosis with 
COPD.  The Veteran's representative again submitted a notice of 
disagreement with that rating decision in March 2006.  Before VA 
issued a statement of the case on that issue, the Veteran died in 
July 2006.

The Board finds that the Veteran had properly initiated the 
appellate process with respect to the earlier effective date 
claim by submitting a timely notice of disagreement with the 
April 2005 rating decision prior to his death in July 2006.  
Thus, there was an issue on appeal that was pending at the time 
of the Veteran's death.  Accordingly, the appellant has met the 
requirements for a proper accrued benefits claim, and thus, she 
is entitled to accrued benefits as long as the Veteran would have 
prevailed on his claim if he had not died.  Thus, the Board will 
determine the claim for an earlier effective date for an award of 
a 100 percent evaluation for service-connected minimal inactive 
pulmonary tuberculosis with COPD on the merits.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2009).  However, the effective 
date of a claim for disability compensation will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability occurred if received within one year from the date; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2009).

As noted above, however, the Board recognizes that the Veteran 
initially filed his claim for increase, as date stamped by the RO 
as being received, on February 20, 1998.  The RO, however, 
granted the Veteran a staged rating of 10 percent from February 
20, 1998, to May 16, 1999, with his 100 percent rating beginning 
May 17, 1999.  

Thus, in order for an earlier effective date to be assigned for 
the Veteran's 100 percent evaluation, the evidence prior to May 
17, 1999-which was of record prior to the Veteran's death July 
1, 2006-must demonstrate that his pulmonary condition warranted 
a 100 percent evaluation.  The Board, however, will only consider 
evidence of record at the Veteran's death beginning from the one 
year prior to when the Veteran filed his claim for increase, as 
that is the earliest possible effective date that could be 
assigned for an increased rating claim under 38 C.F.R. 
§ 3.400(o)(2); i.e. the Board will consider the evidence from 
February 20, 1997, to May 16, 1999, in order to determine whether 
an award of 100 percent arose at any date during that time.

The Veteran was granted a 100 percent evaluation for his service-
connected respiratory condition, effective May 17, 1999, in the 
March 2003 rating decision.  Such a 100 percent evaluation was 
assigned using Diagnostic Code 6604, for chronic obstructive 
pulmonary disease (COPD).  Under Diagnostic Code 6604, a 
100 percent evaluation is assigned when the evidence demonstrates 
that an FEV-1 of less than 40 percent predicted; or an FEV-1/FVC 
ratio of less than 40 percent predicted; or a DLCO (SB) of less 
than 40 percent predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by Echo 
or cardiac catheterization); or episode(s) of acute respiratory 
failure; or if outpatient oxygen therapy is required.  See 38 
C.F.R. 4.97, Diagnostic Code 6604 (2009).  

The Board notes that the Veteran's 100 percent rating was 
assigned effective May 17, 1999, because that was the first 
ascertainable date on which he was shown to be required to use 
outpatient oxygen therapy.

The Veteran underwent a VA examination in April 1998, at which 
time a pulmonary function test was ordered.  The VA examiner 
noted that the Veteran had pulmonary tuberculosis, inactive, with 
onset in 1945.  On examination, the Veteran's chest was 
symmetrical with lungs that were clear to auscultation and 
percussion.  The Veteran was diagnosed with chronic inactive 
pulmonary tuberculosis with onset in 1945.  The Board notes that 
the VA examiner did not note any oxygen therapy, right 
ventricular hypertrophy, cor pulmonale, or pulmonary hypertension 
at that time.  The results from the Veteran's April 1998 
pulmonary functions testing did not indicate a FEV-1 value, a 
ratio of FEV-1/FEV, or a DLCO value that was less than 40 percent 
predicted.

The Veteran underwent an echocardiogram in October 1998, which 
did not reveal any right ventricular hypertrophy or pulmonary 
hypertension.  In a May 3, 1999, pulmonary follow-up, the Veteran 
was seen for treatment for a cough after a recent bout with 
pneumonia two months prior, after which he reported a worsening 
in symptomatology.  At that time, he was referred for evaluation 
of home oxygen therapy.  A May 17, 1999, letter indicated that 
the Veteran had life-threatening risks of cor pulmonale unless he 
wears his oxygen as much as possible, close to 24 hours a day.  A 
June 1999 primary care treatment note further confirms that the 
Veteran was placed on home oxygen therapy in May 1999.

Several letters from doctors that were treating the Veteran are 
of record prior to the Veteran's death.  They all are dated after 
May 17, 1999 and all indicate that the Veteran was currently on 
home oxygen therapy.  None of the letters indicate that the 
Veteran was placed on home oxygen therapy prior to May 17, 1999, 
nor that prior to that date the Veteran's pulmonary functions 
testing demonstrated the values necessary for a 100 percent 
evaluation, or that he had pulmonary hypertension, right 
ventricular hypertrophy, cor pulmonale, any episodes of acute 
respiratory failure, or restriction of exercise with less than 15 
m/kg/min of oxygen consumption.

Given the foregoing evidence, the Board finds that an earlier 
effective date than May 17, 1999, cannot be assigned in this 
case.  The May 17, 1999, letter, which was not dated by the 
doctor but was date-stamped by the RO as the received on that 
date, indicated that the Veteran was currently on outpatient 
oxygen therapy and that he had life-threatening risks of cor 
pulmonale if he did not use the oxygen as much as possible.  The 
pulmonary follow-up note from May 3, 1999, referred the Veteran 
for evaluation for home oxygen treatment, implying that the 
Veteran was not using such treatment at that time.  Moreover, the 
June 1999 treatment note also confirms that the Veteran began 
using outpatient oxygen therapy in May 1999.  Thus, the Board 
finds that the date fixed by the RO of May 17, 1999, is 
appropriate based on the dates of record.

Moreover, the Veteran's pulmonary function testing in April 1998, 
as well as his echocardiogram in October 1998, fail to 
demonstrate any symptomatology that raises to the level necessary 
for the assignment of a 100 percent rating at that time.  Indeed, 
the May 3, 1999, pulmonary follow-up note reveals that the 
Veteran's pulmonary function did not worsen until after his bout 
with pneumonia two months prior to that note.  Thus, the Board 
finds that there is no evidence of record prior to May 17, 1999, 
which demonstrates that the Veteran warranted a 100 percent 
evaluation prior to the currently-assigned effective date.

Accordingly, the Board finds that an assignment of an earlier 
effective date for an award of a 100 percent evaluation for 
service-connected minimal inactive pulmonary tuberculosis with 
COPD, for accrued benefits purposes, is not for application in 
this case.  See 38 C.F.R. § 3.400(o).  

In sum, the appellant's accrued benefits claim must be denied 
because the Veteran would not have prevailed on his claim of an 
earlier effective date had he not died.  While the appellant is 
eligible for accrued benefits, there are no accrued benefits to 
which the Veteran was entitled to at his death.  Therefore, the 
Board must deny the appellant's claim for an earlier effective 
date of a 100 percent evaluation for service-connected minimal 
inactive pulmonary tuberculosis with COPD, for accrued benefits 
purposes.  See 38 U.S.C.A. §§ 5121, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.1000, 4.97, Diagnostic Code 6723-6604 (2009).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

An earlier effective date for an award of a 100 percent 
evaluation for service-connected minimal inactive pulmonary 
tuberculosis with COPD, for accrued benefit purposes, is denied.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


